380 F.2d 29
Nicolas RUIS-RUBIO, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 21393.
United States Court of Appeals Ninth Circuit.
June 14, 1967.
Certiorari Denied November 6, 1967.

See 88 S.Ct. 302.
Jose G. Villarreal, Los Angeles, Cal., for appellant.
Wm. Byrne, Jr., U. S. Atty., Frederick M. Brosio, Jr., Asst. U. S. Atty., Chief Civ. Div., William P. Lamb, Asst. U. S. Atty., Los Angeles, Cal., Joseph Sureck, Reg. Atty., I.N.S., San Pedro, Cal., Steve Suffin, Atty., I.N.S., San Francisco, Cal., Ramsey Clark, Atty. Gen. of U. S., Washington, D. C., for appellee.
Before CHAMBERS and ELY, Circuit Judges, and FERGUSON, District Judge.
PER CURIAM:


1
Petitioner Ruis-Rubio, a Mexican citizen, was admitted to the United States for permanent residence in 1960. In 1965, after entering a plea of nolo contendere, he was convicted of possession of marijuana in the Los Angeles Superior Court. The Immigration Service then commenced proceedings to get petitioner deported under 8 U.S.C. § 1251(a) (11), which provides for deportation when an alien is convicted of violating any marijuana law. In due course the special inquiry officer ordered petitioner deported, which order was affirmed by the Board of Immigration Appeals.


2
Petitioner claims that a judgment of guilty in state court after a plea of nolo contendere does not constitute a "conviction" within the meaning of 8 U. S.C. § 1251(a) (11). He argues that such a judgment can't be used against him in a subsequent unrelated civil proceeding. While it may be true, as petitioner maintains, that a guilty judgment following a nolo contendere plea can not be used as an admission in a subsequent action, it has been held that the conviction may be noticed for purposes of deportation where the fact of the conviction is itself the only thing that is relevant, United States ex rel. Bruno v. Reimer, 2 Cir., 98 F.2d 92, 93; Tseung Chu v. Cornell, 9 Cir., 247 F.2d 929, cert. denied 355 U.S. 892, 78 S.Ct. 265, 2 L.Ed.2d 190. As we adhere to these cases, we affirm.